 In theMatter ofRnB-RENGRA-V'ING'COMPANY,EMPLOYERandAMERI-CAN FEDERATION OF LABOR,PETITIONERCase No. 141-RC-132.-Decided August 31, 19418DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing officer'of the National Labor Relations Board.The hearingofficer's rulingsmade at the hearing arefree fromprejudicial error and are hereby.affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of,theNational Labor Relations Act.2.The alleged question concerning representation :At the hearing, the Petitioner, the American Federation of Labor,-moved to amend the petition by substituting "Federal Labor UnionNo. 24351, affiliated with the American Federation of Labor," as thePetitioner.The Employer objected to this motion on the groundthat there was no showing that Federal Labor Union No. 24351 hadcomplied with Section 9 (f), (g), and (h) of the Act. The Peti-tioner then withdrew its motion and moved, in its stead, that the peti-tion be amended by designating the Petitioner as "American Federa-tion of Labor for Federal Labor Union No. 24351." The Employerobjected, and the hearingofficer deniedthe motion.The Employerthen movedto dismissthe petition on the ground that the AmericanFederation of Labor is not, and that the Union is, the proper partyin interest.'The hearing officer referred this motion to the Board.The record shows that an application to charter the Federal Unionat the plant of the Employer was granted on January 14, 1948, and' The Employer also urged as a ground for dismissal that pending charges of unfairlabor practices filed against the Employer by the Petitioner should be disposed of poor tothe holding of an electionwe find no merit in this contention of the Employer as thePetitionerhas, inconformity withestablished Board practice,filed a waiver of any right toobject to an election held in this case on the basis of any acts alleged as unfair laborpractices in Case No.14-CA-41.Matterof New England Retrnning Inc.,74 N. L. R. B. 938.79 N. L.R. B., No. 40.332 RUB-R ENGRAVINGCOMPANY333that it was actually chartered on January 29,1948.The petition here-in was filed on January 22, 1948. The Federal Union is a directaffiliate of the Petitioner.The Petitioner stated at the hearing that it reserves the right tobargain directly for the Federal Union or in connection with it.Allcontracts are subject to the examination and approval of the Peti-titioner.The Petitioner stated that, if certified as the representativeof the employees of the Employer, it would undertake to negotiatewith the Employer as such representative.We conclude, in view of the foregoing, that the Petitioner is at-tempting to secure a Board certification for the benefit of its non-complying affiliate.We hold that the Federal Union is itself a partyin interest to this proceeding and must therefore be in compliancewith Section 9 (f), (g), and (h) of the Act 2We shall accordinglygrant the Employer's motion to dismiss.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that^,the petition of the American Fed-eration of Labor herein be, and it hereby is, dismissed.1Matter of Lane-Wells Company,77 N.L.R. B 1051